Slip Op. 10-6

                    UNITED STATES COURT OF INTERNATIONAL TRADE


NUCOR CORPORATION, GERDAU                             :
AMERISTEEL CORPORATION, and
COMMERCIAL METALS COMPANY,                            :

                            Plaintiffs,               :

               v.                                     :

UNITED STATES,                                        :

                            Defendant,                :

               and                                    :

IÇDAS CELIK ENERJI TERSANE VE                         :
ULASIM SANAYI, A.S.,
                                                      :
                           Defendant-Intervenor.              Consolidated
                                                      :       Court No. 05-00616
IÇDAS CELIK ENERJI TERSANE VE
ULASIM SANAYI, A.S.,                                  :

                            Plaintiff,                :

               v.                                     :

UNITED STATES,                                        :

                            Defendant,                :

               and                                    :

NUCOR CORPORATION, GERDAU                             :
AMERISTEEL CORPORATION, and
COMMERCIAL METALS COMPANY,                            :
                          Defendant-Intervenors.      :


                                          JUDGMENT

       This action having been duly submitted for decision; the Court, after due deliberation, having
rendered decisions herein; and in the absence of any substantive comments in opposition to the Final
Results of Redetermination Pursuant to Court Remand (filed November 9, 2009);
      Now, therefore, in conformity with said decisions, it is hereby

       ORDERED, ADJUDGED, and DECREED that the U.S. Department of Commerce’s Final
Results of Redetermination Pursuant to Court Remand be, and hereby are, sustained.



                                                /s/ Delissa A. Ridgway
                                             _________________________________
                                                   Delissa A. Ridgway, Judge

Dated: January 19, 2010
       New York, New York